Citation Nr: 0911675	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-14 766	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for carpal tunnel 
syndrome.  

2. Entitlement to service connection for an eye disability.  

3. Entitlement to service connection for a nose disability. 
 
4. Entitlement to service connection for a neck disability.  

5. Entitlement to service connection for a right groin 
disability.  

6. Entitlement to service connection for a skin disability.  

7. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1964 to February 1966.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

In April 2005, the Veteran authorized VA to obtain private 
medical records on his behalf.  The names, addresses, and 
phone numbers of the health-care providers were provided on 
separate pages attached to VA Forms 21-4142.  

As the RO has not requested the records, under the duty to 
assist, the case is REMANDED for the following action:

1. Obtain the records of: 

a). Allen Gerson, Ph.D., 5435 Balboa 
Blvd, Suite 203 Encino, California 
91316; 

b). Oscar Moore Jr, MD, 2500 Wiltshire 
Blvd, Suite 900, Los Angeles, 
California 90057-4314

c). Nikta Andalib, D.C., 1224 E. Ave, 
Suite B,  Palmdale, California 93550

d). Harvey A. Kalan, M.D., 18411 Clark 
St.
Tarzana, California 91356; 
e). Paul McKenna, MD., 6360 Wilshire 
Blvd, Suite 107, in Los Angeles, 
California 90048; 

f). Rendel R. Houston, MD, 44725 N. 
Tenth Street W, Suite 170, Lancaster, 
California 93534 

g). Mark Greenspan, MD, Lancaster, 
California

h). Antelope Valley Hospital in 
Lancaster, California 93534; and, 

i). Heritage Health Care, 2260 E. 
Palmdale Blvd., Palmdale, California 
93550. 

2. After the development has been 
completed, adjudicate the claims.  If 
any determination remains adverse, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




